*

VEuuE Pee Hap-cx.01f99- Chey newness lope PTE ee Rade OL ty 5 THE pp
Depay trent of COkKRechonf

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT HARRISBURG, PA,

 
 

 

 

 

 

 

| Ie for the f lye ‘
Middle DSdrick of PenndylVarn JUL 18 2019
Per__ ana
Fre derict ck B seh Ks. lads sdvattly € en behalf of Peputy Gen
oF Finer as etitione
"rip Coon n Fate } (:1G-CU- (a3 7)
) Case No. ° {
HAS] & yeuks, Fo od Service Supervisor oe) en aaa
4

( opt: Li femcal “Allegheny County Health pops

oplande Horper bode US. AMer$ lee Secace? Tim ) Cocca |

eed ce’ ’ Respondent ¥ |
Ad munis hee bande B60 SO ined person having custody of, etitioner) .

Cnn bylomnve Yepartrentt Of Cert ecnens i Can dhyjud Dic kesd 0. i, ANMVT Refrerter - US- Bender patret ;
Fic:E./ Depyof Femelind PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 US.C. § 2241 parva

 Seeniiy,

as

Personal Information |

 

 

 

 

 

 

 

 

1. (a) Yourfullname:  fFyedenck Banks

(b) Other names you have used:
2. Place of confinement:

(a) Name of institution: Allegheny County Jeul

(b) Address: G50 Secead pense

a Purks bura ba Fe (5219

(c) Your identification number 720754

3. Are you currently being held on orders by:
ederal authorities CO State authorities C1 Other - explain: |
|

4, Are you currently: )

mA pretrial detainee (waiting for trial on criminal charges)
(Serving a sentence (incarceration, parole, probation, etc.) after having been convicted ofa crime |
If you are currently serving a sentence, provide: |
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:

 

(c) Date of sentencing:

 

CBeing held on an immigration charge
OOther (explain):

 

 

 

Decision or Action You Are Challenging

 

5. What are you challenging in this petition:
ve 1 ta wh ey
How your sentence 1s is being carried out, calculated, or credited by prison or parole authorities (for'example,

revocation or calculation of good time credits) !

 

1. Os : Congres Srnen MMiFe. Bo le-s ofhece Siades Prat dre. wed pers £0n prwwred herew hreve. bern | Page 2 of 9
Submerted fra CongresIvenal! Tyvesngahen ty lA shrrng fon he |
AO 242 (Rey. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 2 of 11

 

Pretrial detention
OImmigration detention
etainer

O The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory,

maximum or improperly calculated under the sentencing guidelines)
ODisciplinary proceedings
[Other (explain):

 

 

 

 

6. . .Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court:

ed Coyrechon LL, Keansy live opty meévit vf. Cone aby wns ; Hasire bere j fi
(b) Docket number, case nurhber, or opinion number: LY 93 DS g /Y¢3 a

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Allez hows Ctra yf Téul y pcilkeg berry cettents

££“ ten

Faslure +e Prowde me. undh 3 fre approsee Li pra [And {umner | noce Seb by F Peligy wes

MecrS,
fro tes

(d) Date of the decision or action:

A Failure 40 Chou Ba jee apipirosed UDC. Heer test ¢ dake me de

 

Your Earlier Challenges of the Decision or Action

7, First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes CINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

Alleg ling C&esats Buean of Covrechowst

 

(2) Date offiling:  ¢/3//206/4

(3) Docket number, case number, or opinion number:
(4) Result: bop med

(5) Date of result: “Un lgvews

(6) Issues raised:

(Y@3 0 € 14831

Al LD £rD, Aol.

CAéplau Kim Gorelat av approves peh hevew far 3 clay 6 of Litha
MetiS a table. . Sabbie Pe meals were Appa led /s be rece ied ad diner :
Pedr hanee dud wok vecewes Pete heals. However & ment,

2.

 

Crsphia fer 30 £ praw Gd cle 1 Mad lon S yecewed Be iteligpowd Meas for timed oun,
bs vise Bf Equet. pee Fehon g Free OX eye Wr Erte guy Prvtrdamend)

Ped jewite

 
 

an ee oh has pepuedta f ped devert héarmg dele ace applered ) at UPMe in 3 wreath he ee) aat-tafente t

(b) If you answered “No, explain why you did not appeal:

 

 

 

8. Second appeal

After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes mo

Page 3 of 9

 
Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 3 of 11

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not filea second appeal: = Depew ng lec0end Ay yah.
ailtulable
Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
CYes CNo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:
(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:
(5) Date of result:
(6) Issues raised:
(b) If you answered “No,” explain why you did not file a third appeal:
Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?
OYes _ BNo
If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
CI Yes [I No
Page 4 of 9

 
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 4 of 11

 

11.

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
- seeking permission to file a second or successive Section 2255 motion to challenge this conviction. or
sentence?

Yes FINo
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

   

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern a eration proceedings?
Ni

 

 

Yes 0
If “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order:

(c) Did you file an appeal with the Board of Immigration Appeals?
[1 Yes . CI No

Page 5 of 9

 
Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 5of11

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

12.

If “Yes,” provide:
(1) Date of filing:

 

(2) Case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Issues raised:

 

 

 

 

 

 

(d). Did you appeal the decision to the United States Court of Appeals?
Yes No
If “Yes,” provide:
(1) Name of court:

 

(2) Date of filing:

 

(3) Case number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

Other appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition?

Yes aio

If “Yes,” provide:

(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:

 

(d) Docket number, case number, or opinion number:

 

(e) Result:

 

(f) Date of result:

 

(g) Issues raised:

 

 

 

 

 

 

 

Page 6 of 9
Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 6 of 11

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241]

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum,

GROUND ONE: Kespene esd S a lod - th Pies [ehdyener ust Paves. je af pices od Litre!
‘ \ uw ded Mol licot wd. 36 cles of

Vol yepevs Nears ber Roman la_VWidladrory of fro Free. Pele yod Exe Cee ¢ Ege
Veebechon 4 Que feccest Clause 1ST _¢ IY Ah frrencntnds |
(8) Supporting facts (Be brief. Do not cite cases or law. ):

Chipley Kim Ctewtin approves Dehhenty~ a Weta frechda ener (a poatect-ed betS) For
Three days of Lithe Sabie & iced, Behgters Sabie Me ell, fedrhonee none Pec cause Pe nivall

on b/21 Ma / baa fq $E/O3N4 ond KesponcentS pofestd fo replace pe aeets Yer pre uw ded Mud link
(a poelected lal cuttide oF fed ettyS CAM) with Qe dows of hamadon Peleg sessed wheald tee aastd 4

A ‘Ladle One. keSpenclen if diScrumate d AGG WAST fab hener~ hecauede abe bh w% cen peligven ta Vela hon ef Ego

(b) Did you present Ground One in all appéals that were available to you? frofech so, Que jperecess ¥ free elt opotd
Yes CINo Exercip “rd )4% Brand oT)

 
 

GROUND TWO: heSpen dents Feufe c! Lo Sete dule card/ ex fae fea hener te « |Pre apyoraces
Heca wn, Okcerrmnih on ar pnt. for a Spene 2. feSd> £2 Aden whee 11 cm Arby: een) Pa deci Cex fhofes el
“elass) witnessed anopresr tae. why a awk te heclusle.d he teen to fro hesayel Ltd hyn tp

 

 

Hews we MS peg rst, He we wtupal 4 fepera}e protected class ) ja Atlahon Of Bx Prscess € Level poretecte
(a) Supporting facts (Be brief. Do not cite cases or law.).

hes Stier wuts pre apereed for ga euk of network tela at Upme an? ues do be. fon gates,

at Ret fore cat Sew, All velajed fo brecung preblem § Stole: cdidcrimanede d ag css Pehhenes

 

i 4e Up me g Ak yer feck & Uneypyews atl | inmate te he hosprset taudhin Cor Agu of Lu

bequest wm vutlah én OF Faual prebechon, put. Process aad beluga! fire Exercise 1 § YP brenbrren!S

(b), Did you present Ground Two ih all appeals that Were available to you?
Yes ONo

Lew
GROUND THREE, CF Stapp & Paenates / a Certo. fet cyt enge. G Rerwthly & 50) Aivs GB

 

 

td lorrcend t Stet) aaares Gre under BlhAe cu. "eleciene. fureillance tad
being miunpulgsed $ Con Iro//ed in MtNGdrina af £6 UC [FOf edtey df te frecesl
(a) Supporting facts (Be brief Do not cite cases or law.):
[2drdrieren 5 AGH piczes g Luméehet hove. & bog h yy tobed -tone (fing cre) when eort Thuy
"fons Le, cif Satellite Lugaed. eb g cacibag tn ‘Proof pettrect—ulbaily ytd he bon dent, f aprers
cenden Meletpronve racverlitence ” in ef denn ee Ese § pre pAcecet, Sé@ ule (fel etse, , Spofp-

t thialeS are being artnaju feed ¢ Lonfeelles Kemalely fy hy pre Ci. fe Coed Fhowld afer

Pe fist dScloses. Sous C 1&6 (Pp
(b) Did you present Ground Three in all appeals that were available to you?

Yes CNo |

 

| Page 7 of 9
Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 7 of 11

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: fy £74 Peake Lahen! A424 Cink terxa) Gabon (Border ps leet Lakers 5
fended s g Prosdinds bf berate cm! ldren tale Pern; fecnthes Are. Leong

 

dedameb

 

 

(a) Supporting facts (Be brief. Do not cite’cases or law ye

Fleeue lanang rte cheldeees Lin O Pete: fetaalles are. beurg (tn bsastaslly hebel ache

 

Clothe) Gre sat beeat whe d cond he denapabaciel aye. 4 _coid, ety wonF duyn én he hear.
Dex witty linkbenced Jo Lorre te deeke Bla pw UA by Cip LS iF Cher Arena herd veri’,

under a_fatell ie Ligne t oy aes etude Pat Di Greet ue eltinen bf Se SC ifer CF FY -

(b), Did you present Ground Four in all appeals that were available to you? Binks i Pe delf Gpporpled ethng Went
ay” foe Learnightig dt etre Crghe pera

 

ws OINe ¢ ph ySe cally ineipttys abea! f Syme gle Pept
ath oo, fee Mort Sat, PTT ES Fa
14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not: |

 

 

 

 

 

Request for Relief

15. State exactly what you want the courttodo:  Zffe an peepee VYeclorurg PRO Leh menzrh fi

i

Prelechen, De Precess lett Lights to Preedy waghee (AACE. pre Vleladb o Sy Ke loen dee ,

C
‘ORDER Les pomndlenss te fires sade ped, conte at, 3B Litha veplacentny MeelS * ant te

Diternp hs
FF

7 /
watn 48 hours Schedule dna daze! hunte but fas. ¢ Aal hating 4eP-S, ond oeder all FSP

  

felated fe tek af leqah bat Adela jee. OPE,
ASI Lem delenben enjoined for cise Y tye Proce Vlaams .

 

 

cudtody tind

Page 8 of 9
Case 2:19-cv:01169-CB Document 1 Filed 07/18/19 Page 8 of 11

Allegheny County Bureau of Corrections Inmate Complaint/Appeal Form

Complaint or Appeal # (Staff Only) © - Sub-category Code: (Staff Only) __- Released: (Staff Only)

 

 

To: Grievance Officer

beta ke 4 i __ (Print Legibty)

 

 

Pod: f- Cell #:_ 24
Complaint Shift (check one shift) , .
78 Bx  tdx7 f

Complaint Category (circle one category OR write the complaint # decision you are appealing) :

‘Inmate Account. _ Food Service . Mailroom Maintenance Records
Mental Health Medical Staff Conduct . Jail Procedure Property
‘|

 

Other: (print) Appealing Complaint #

Inmate Instructions: Complete the above sections then briefly state your complaint or reason for appealing a.-complaint

~ decision below on one form only. Sign your name at the bottom of this form then place the white copy in the housing

“unit complaint box located at the Officer’s desk. Matters dealing with institutional disciplinary procedures will be
dealt with by the Program Review Committee (P.R.C.) and cannot be grieved. Inappropriately filed complaints or a
submission that concerns a non-grievance issue will be returned to you and not processed. This includes but is not
limited to submissions on multiple forms, checking more than one shift, circling more than one category, not printing
your name legibly, not signing your name, filing an appeal before your complaint has been answered, ,and/or filing an

appeal five or more days after a decision was rendered. If you are appealing a complaint decision you must submit
your original pink copies of your Inmate Complaint Form and the Complaint Findings Form that you were given.

Inmate Complaint OR Reason for Appeal (Print Leibly)

A.

   
     

ay Bo eet
gl fee a UT
Lope a er i Lev,

| e ;
fin ~ YG 5 £3, ge

 

 

 

e-
a}

 

 

 

 

Inmate Signature:

 

Today’s Date: _ i Ls “AG.

 

White: Staff copy’ aS ue » Pink Inmate copy

Babiana]
Allegheny County Bureau of Corrections Inmate Complaint/Appeal Form
|

Case 2:19-cv-01169-CB Document 1° Filed 07/18/19- Page 9 of 11

 

 

 

 

    

Complaint or Appeal # (Staff Only) Sub-category Code: __—__—(Staff Only) Released: (Staff Only)
To: Grievance Officer |
Date of Complaint: fg ot is ee |
Inmate Name: i ek Seal Sf (Print Legibly) |
Cell #: |
Complaint Shift (check one shift) | . |
7x3 3x11 11x7 |
Complaint Category (circle one category OR write the complaint # decision you are appealing) |
Inmate Account Food Service Mailroom Maintenance Records
Mental Health Medical Staff Conduct ~ Jail Procedure Property

Inmate Instructions: Complete the above sections then briefly state your complaint or reason for appealing a complaint
decision below on one form only. Sign your name at the bottom of this form then place the white copy in the housing
unit complaint box located at the Officer’s desk. Matters dealing with institutional disciplinary procedures will be
dealt with by the Program Review Committee (P.R.C.) and cannot be grieved. Inappropriately filed complaints ora
submission that concerns a non-grievance issue will be returned to you and not processed. This includes but is not
limited to submissions on multiple forms, checking more than one shift, circling more than one category, not printing
your name legibly, not signing your name, filing an appeal before your complaint has been answered, and/or filing an
appeal five or more days after a decision was rendered. If you are appealing a complaint decision you must submit

your original pink copies of your Inmate Complaint Form and the Complaint Findings Form that you were given.

 

Other: (print) Appealing Complaint #

Inmate Complaint OR Reason for Appeal (Print Legibly) |

Oe Oo bias sei *

    

 

 

 

 

 

 

 

 

 

 

 

pie

Inmate Signature:

 

 

White: Staff Copy Pink: Inmate Copy
Case 2:19-cv-01169-CB Document1 Filed 07/18/19 Page 10 of 11

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

Dfle.fi4

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the

information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

Date: Ail er a et
Signature of Petitioner |

Signature of Attorney or other authorized person, if any

jin fon Bp (few
Lit, facebook. Ctr J. hiimutfen brews firm

Page 9 of 9
 
 
 

 

 

 

 

¥.. = oF, FRI Rg En a .
ae
NAME:  Exvederck Bank § ae hte US. POSTAGE) PITNEY BOWES
¥ = Wn
~ Es ae = f f i one came *
DOC & POD NUMBER_L.240!7 54, SE KG rh — <a
- -
- ALLEGHENY COUNTY JAIL 25 He E8219 § 000.33°
950 2ND AVE fe 9000348440 JUL. 16. 2019

 

PITTSBURGH, PA 15219- 3100 ADDRESS MUST BE PRINTED BELOW THIS LINE

  

I Clegk, Onited States Distre+ Court
lead State Distr “Bro

Case ease CB Document 1 Filed 07/18/19 Page 11 of 11

"Pp 0 Box 6, 3 Wane VED
eames bu Pp ; “BURG By
Ji UL 18 aoj9

| Egat Ade Z BRT

DO NOT CoLok OR WRITE BELOW THIS LINE

 
